                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAIME ARIAS-MALDONADO,                             Case No. 19-cv-01328-EMC
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL WITH LEAVE
                                   9             v.                                         TO AMEND
                                  10     SUPERIOR COURT, COUNTY OF                          Docket Nos. 1, 5, 9, 12, 13
                                         SANTA CLARA,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.      INTRODUCTION

                                  15          Jaime Arias-Maldonado, an inmate at the Santa Clara County Jail, filed this pro se civil

                                  16   rights action under 42 U.S.C. § 1983. His initial pleading is now before the Court for review

                                  17   under 28 U.S.C. § 1915A. His miscellaneous motions also are before the Court for review.

                                  18                                       II.      BACKGROUND

                                  19          This action was opened when Mr. Arias-Maldonado filed a document entitled “Motion To

                                  20   Safeguard Civil Rights Of Pretrial Detainee.” Docket No. 1. Mr. Arias-Maldonado later filed a

                                  21   document entitled “Complaint Violation Of Civil Rights – Second Filing Attempt,” Docket No.

                                  22   14, in which he explains that he erroneously sent his original civil rights complaint to the Santa

                                  23   Clara County Superior Court’s criminal division and was now making a second attempt to file it in

                                  24   the correct court. Id. at 4. He also states that this Court already had a copy of his complaint filed

                                  25   on March 12, 2019, and therefore he did not attach a copy of it to his “Second Filing Attempt.”

                                  26   Id. The only document he filed on March 12, 2019, is the “Motion To Safeguard Civil Rights Of

                                  27   Pretrial Detainee.” Docket No. 1. The Court treats the “Motion To Safeguard Civil Rights Of

                                  28   Pretrial Detainee” as the operative pleading because the “Second Filing Attempt” document
                                   1   explains an earlier filing error but does not contain any legal claims for relief. Mr. Arias-

                                   2   Maldonado’s filings are hardly models of clarity.

                                   3           Mr. Arias-Maldonado alleges in his “Motion To Safeguard Civil Rights Of Pretrial

                                   4   Detainee” that he is being denied his right to adequately represent himself in criminal proceedings

                                   5   now pending against him in the Santa Clara County Superior Court. Docket No. 1 at 1-2. The

                                   6   details as to how he is being denied his ability to engage in self-representation are confusing.

                                   7           Mr. Arias-Maldonado alleges that he was arrested and charged with sexual battery of a

                                   8   minor, even though the child said that he was not the perpetrator. He also alleged that the charge

                                   9   was unfairly changed later to lewd or lascivious conduct on a minor, see Cal. Penal Code § 288(a).

                                  10   His demurrer to the new charge was overruled by the trial court; the California Court of Appeal

                                  11   and California Supreme Court denied his petitions challenging that ruling. Id. at 4.

                                  12           Mr. Arias-Maldonado further alleges that he is facing a charge of petty theft on “a totally
Northern District of California
 United States District Court




                                  13   different matter” in the Santa Clara County Superior Court, for which counsel was appointed to

                                  14   represent him. Id. Mr. Arias-Maldonado allegedly wanted to represent himself but his desire was

                                  15   not communicated to the court for a hundred days by the jail legal services coordinator,

                                  16   “result[ing] in the virtual denial of the pro se’s self-representation” rights and privileges. Id. The

                                  17   appointed attorney allegedly did an inadequate job representing Mr. Arias-Maldonado. Id.

                                  18           There allegedly were problems at the preliminary hearing on one of the charges. Mr.

                                  19   Arias-Maldonado’s several pro se motions have been denied without written comment. Id. at 5.

                                  20           Mr. Arias-Maldonado asks that the lewd-conduct charge be dismissed because of various

                                  21   problems in that case, such as the allegedly unlawful field show-up, the constructive amendment

                                  22   to the charges against him, the unavailability of a magistrate for a probable cause hearing, denial

                                  23   of adequate self-representation privileges, withholding of evidence, and denial of experts needed

                                  24   to aid the defense at trial. Id. at 9-10.

                                  25           In addition to his “Motion To Safeguard Civil Rights Of Pretrial Detainee,” Mr. Arias-

                                  26   Maldonado has filed other documents that appear to seek federal court authorization to represent

                                  27   himself in the state court criminal proceedings and for pro per privileges at the jail to make that

                                  28   self-representation more effective. See Docket Nos. 8, 9, 10, 12. He also filed a motion to stay
                                                                                          2
                                   1   which is difficult to understand; for example, the document alleges that the federal court document

                                   2   entitled “stay injunctive relief,” the purpose of which is unclear, but apparently seeks a stay of the

                                   3   state court criminal case. Docket No. 13. The document also alleges that his “pro se rights and

                                   4   privileges were terminated by a superior court clerk’s order,” id. at 2, which suggests he was not

                                   5   allowed to proceed pro per in his state court criminal proceedings.

                                   6                                        III.      DISCUSSION

                                   7          A federal court must engage in a preliminary screening of any case in which a prisoner

                                   8   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28

                                   9   U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any

                                  10   claims which are frivolous, malicious, fail to state a claim upon which relief may be granted, or

                                  11   seek monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b).

                                  12   Pro se pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d
Northern District of California
 United States District Court




                                  13   696, 699 (9th Cir. 1990).

                                  14          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  15   right secured by the Constitution or laws of the United States was violated and (2) that the

                                  16   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                  17   U.S. 42, 48 (1988).

                                  18   A.     Claims Seeking Interference With State Court Criminal Case

                                  19          Under principles of comity and federalism, a federal court should not interfere with

                                  20   ongoing state criminal proceedings by granting injunctive or declaratory relief absent

                                  21   extraordinary circumstances. See Younger v. Harris, 401 U.S. 37, 43-54 (1971). Requests for

                                  22   declaratory relief that would interfere with ongoing state criminal proceedings are subject to the

                                  23   same restrictions that govern requests for injunctive relief. See Samuels v. Mackell, 401 U.S. 66,

                                  24   71–74 (1971); Perez v. Ledesma, 401 U.S. 82, 86 n. 2 (1971).

                                  25          Younger requires that federal courts refrain from enjoining or otherwise interfering with

                                  26   ongoing state criminal proceedings where three conditions are met: (1) state judicial proceedings

                                  27   are ongoing; (2) the state proceedings implicate important state interests; and (3) the plaintiff has

                                  28   the opportunity to raise his federal constitutional concerns in the ongoing proceedings. Middlesex
                                                                                         3
                                   1   County Ethics Comm. v. Garden State Bar Assn., 457 U.S. 423, 432 (1982); Dubinka v. Judges of

                                   2   Superior Court of State of Cal. For County of Los Angeles, 23 F.3d 218, 223 (9th Cir. 1994).

                                   3           Here, all three prongs of the abstention test are met. First, the state criminal proceedings

                                   4   are ongoing in Santa Clara County Superior Court. Second, the criminal prosecution involves

                                   5   important state interests. See Kelly v. Robinson, 479 U.S. 36, 49 (1986) (“the States’ interest in

                                   6   administering their criminal justice systems free from federal interference is one of the most

                                   7   powerful of the considerations that should influence a court considering equitable types of relief”)

                                   8   (citing Younger, 401 U.S. at 44–45). Third, Mr. Arias-Maldonado can present his claims in the

                                   9   state trial and appellate courts.1 (Not only can Mr. Arias-Maldonado’s claims be raised in state

                                  10   court, the state superior court is in a better position to determine whether he satisfies the criteria to

                                  11   be allowed to represent himself and to determine what special accommodations need to be

                                  12   provided in the local county jail for a self-represented criminal defendant.)
Northern District of California
 United States District Court




                                  13           Even when the three-pronged test is satisfied, however, a party may avoid application of

                                  14   the abstention doctrine if he can show that he would suffer “irreparable harm” that is both “great

                                  15   and immediate” if the federal court declines jurisdiction, that there is bad faith or harassment on

                                  16   the part of the state in prosecuting him, or that the state tribunal is biased against the federal

                                  17   claim. See Middlesex, 457 U.S. at 437; Kugler v. Helfant, 421 U.S. 117, 124–25 (1975); Younger,

                                  18   401 U.S. at 46. Here, Mr. Arias-Maldonado does not make any plausible non-conclusory

                                  19   allegation of irreparable harm, bad faith, harassment, or bias of the tribunal. See generally

                                  20   Younger, 401 U.S. at 46, 53–54 (cost, anxiety and inconvenience of criminal defense is not the

                                  21   kind of special circumstance or irreparable harm that would justify federal intervention). The

                                  22   Younger factors weigh strongly against interfering with California’s criminal justice system.

                                  23   Younger abstention is warranted. See Juidice v. Vail, 430 U.S. 327, 348 (1977) (where a district

                                  24   court finds Younger abstention appropriate, the court may not retain jurisdiction and should

                                  25

                                  26
                                       1
                                         A fourth requirement has also been articulated by the Ninth Circuit: that “the federal court action
                                       would enjoin the state proceeding or have the practical effect of doing so, i.e., would interfere with
                                  27   the state proceeding in a way that Younger disapproves.” SJSVCCPAC v. City of San Jose, 546 F.3d
                                       1087, 1092 (9th Cir. 2008) (citing cases). That requirement is satisfied because the relief sought by
                                  28   Mr. Arias-Maldonado – dismissal of a state criminal charge – plainly would interfere with the state
                                       criminal case in a way that Younger disapproves.
                                                                                         4
                                   1   dismiss the action).

                                   2          Mr. Arias-Maldonado’s “Motion To Safeguard Civil Rights Of Pretrial Detainee” calls

                                   3   upon this Court to get very involved with the state court criminal proceedings against him. He

                                   4   wants this Court to dismiss the lewd conduct charge and to allow him to represent himself in a

                                   5   state court criminal case. This is just the sort of interference with state court criminal proceedings

                                   6   that the Younger abstention doctrine seeks to prevent. Nothing in Mr. Arias-Maldonado’s

                                   7   pleading suggests there are extraordinary circumstances requiring this court’s interference in the

                                   8   state court criminal proceedings against him. Younger abstention thus requires the dismissal of his

                                   9   claims seeking interference in the state court criminal proceedings against him.

                                  10   B.     Access To The Courts

                                  11          Mr. Arias-Maldonado also wants this Court to require jail officials to provide pro per

                                  12   privileges to him so that he can better represent himself in the state court criminal case and in
Northern District of California
 United States District Court




                                  13   federal court. It may be that Younger abstention would bar some part or all of such claims, but

                                  14   that cannot be determined at this time due to the limited information now before the Court. Leave

                                  15   to amend will be granted so that Mr. Arias-Maldonado can attempt to allege one or more claims

                                  16   for denial of access to the courts.

                                  17          Inmates have a constitutional right of access to the courts. See Lewis v. Casey, 518 U.S.

                                  18   343, 350 (1996). The Ninth Circuit has “traditionally differentiated between two types of access

                                  19   to court claims: those involving prisoners’ right[s] to affirmative assistance and those involving

                                  20   prisoners’ rights to litigate without active interference.” Silva v. Di Vittorio, 658 F.3d 1090, 1102

                                  21   (9th Cir.2011) (emphasis in source), overruled on other grounds as stated by Richey v. Dahne, 807

                                  22   F.3d 1202, 1209 n.6 (9th Cir. 2015).

                                  23          To allege a claim for denial of access to the courts of the first sort (i.e., denial of

                                  24   affirmative assistance), a plaintiff must allege facts showing that there was an inadequacy in the

                                  25   prison’s legal access program that caused him an actual injury. See Lewis v. Casey, 518 U.S. at

                                  26   350-51. To prove an actual injury, the prisoner must show that the inadequacy hindered him in

                                  27   presenting a non-frivolous claim concerning his conviction or conditions of confinement. See id.

                                  28   at 355. Examples of impermissible hindrances include: a prisoner whose complaint was dismissed
                                                                                          5
                                   1   for failure to satisfy some technical requirement of which, because of deficiencies in the prison's

                                   2   legal assistance facilities, he could not have known; and a prisoner who had “suffered arguably

                                   3   actionable harm” that he wished to bring to the attention of the court, but was so stymied by the

                                   4   inadequacies of the prison’s services that he was unable even to file a complaint. See id. at 351.

                                   5          To allege a claim for a violation of the right to litigate without active interference, the

                                   6   plaintiff must identify the interference and allege that he has suffered an actual injury, such as the

                                   7   dismissal of his pending action. See Silva, 658 F.3d at 1103–04. Additionally, the “underlying

                                   8   cause of action, whether anticipated or lost, is an element that must be described in the complaint,

                                   9   just as much as allegations must describe the official acts frustrating the litigation.” Christopher v.

                                  10   Harbury, 536 U.S. 403, 415 (2002). The underlying cause of action must be described by

                                  11   allegations in the complaint sufficient to give fair notice to a defendant, id. at 416, and to the court

                                  12   in a prisoner action that must be screened under 28 U.S.C. § 1915A.
Northern District of California
 United States District Court




                                  13          The “Motion To Safeguard Civil Rights Of Pretrial Detainee” does not state a claim for

                                  14   denial of access to the courts against any defendant. Mr. Arias-Maldonado does not identify the

                                  15   specific “privileges” that he needed and was denied, nor does he allege how the failure to provide

                                  16   those privileges caused an actual injury to him. Leave to amend is granted so that Mr. Arias-

                                  17   Maldonado may attempt to allege facts, if he has them, that plausibly show that defendants

                                  18   violated his right of access to the courts. For each claim of denial of access to the courts or denial

                                  19   of the right to litigate without interference, he must allege enough facts to state a claim that is

                                  20   plausible on its face. If he contends that there have been several violations of his right to access

                                  21   the courts, Mr. Arias-Maldonado must allege each one separately.

                                  22          Mr. Arias-Maldonado also must link one or more defendants to any access to the courts

                                  23   claim. He must identify each defendant who he proposes to hold liable on each claim and allege

                                  24   facts showing the basis for liability for each defendant. He should not refer to them as a group

                                  25   (e.g., “the defendants”); rather, he should identify each involved defendant by name and link each

                                  26   of them to his claim by explaining what each defendant did or failed to do that caused a violation

                                  27   of his constitutional rights. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988) (damages

                                  28   liability may be imposed on individual defendant under § 1983 only if plaintiff can show that
                                                                                          6
                                   1   defendant proximately caused deprivation of federally protected right). If he wants to sue a

                                   2   supervisor, he must allege facts showing (1) personal involvement in the constitutional deprivation

                                   3   or (2) a sufficient causal connection between the supervisor’s wrongful conduct and the

                                   4   constitutional violation. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011).

                                   5          If he wants to sue a municipality, he needs to be aware of certain limitations. There is no

                                   6   respondeat superior liability under § 1983, i.e. no liability under the theory that one is responsible

                                   7   for the actions or omissions of another, such as an employee. See Board of Cty. Comm'rs. of

                                   8   Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997); Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139,

                                   9   1144 (9th Cir. 2012). Local governments, such as the County of Santa Clara, are “persons”

                                  10   subject to liability under 42 U.S.C. § 1983 where official policy or custom causes a constitutional

                                  11   tort. See Monell v. Dep't of Social Servs., 436 U.S. 658, 690 (1978). To impose municipal

                                  12   liability under § 1983 for a violation of constitutional rights, a plaintiff must show: “(1) that [the
Northern District of California
 United States District Court




                                  13   plaintiff] possessed a constitutional right of which [he] was deprived; (2) that the municipality had

                                  14   a policy, [custom or practice]; (3) that this policy amounts to deliberate indifference to the

                                  15   plaintiff's constitutional right; and (4) that the policy is the moving force behind the constitutional

                                  16   violation.” See Plumeau v. School Dist. #40 County of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997)

                                  17   (citations and internal quotation marks omitted). For municipal liability, a plaintiff must plead

                                  18   sufficient facts regarding the specific nature of the alleged policy, custom or practice to allow the

                                  19   defendant to effectively defend itself, and these facts must plausibly suggest that the plaintiff is

                                  20   entitled to relief. See AE v. County of Tulare, 666 F.3d 631, 636-37 (9th Cir. 2012). It is not

                                  21   sufficient to merely allege that a policy, custom or practice existed or that individual officers’

                                  22   wrongdoing conformed to a policy, custom or practice. See id. at 636-68.

                                  23                                        IV.       CONCLUSION

                                  24          For the foregoing reasons, the initial pleading, i.e., the “Motion To Safeguard Civil Rights

                                  25   Of Pretrial Detainee,” is dismissed because some claims are barred by Younger abstention and the

                                  26   document does not otherwise state a claim upon which relief may be granted. Leave to amend is

                                  27   granted so that Mr. Arias-Maldonado may file a complaint using this Court’s civil rights complaint

                                  28   form to attempt to allege any claims that are not precluded by the Younger abstention doctrine
                                                                                          7
                                   1   discussed in this order. The complaint must be filed no later than October 4, 2019, and must

                                   2   include the caption and civil case number used in this order. Failure to file the complaint on the

                                   3   Court’s civil rights complaint form by the deadline will result in the dismissal of the action.

                                   4          The “petition in propria persona status” (Docket Nos. 8, 9), the requests for self-

                                   5   representation (Docket Nos. 10, 12), and the motion to stay (Docket No. 13) are DENIED because

                                   6   they all improperly seek to have this Court interfere with the ongoing state court criminal case.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: September 4, 2019

                                  11

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                         EDWARD M. CHEN
                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         8
